DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have additionally been filed in parent Application No. 16/285,711, filed on 26 February 2019.

Claim Objections
Claim 7 is objected to because of the following informalities:  Structural Formulas C-1 through C-18 are difficult to read. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6: Claim 6 recites the limitation that “…adjacent two *’s of Chemical Formula 3 are bonded with Chemical Formula 4, other adjacent two *’s of Chemical Formula 3 not being bonded with Chemical Formula 4 * are each independently C-La-Rb …” It is not clear that the *’s of Chemical Formula 3 are meant to be carbon atoms that can bond to the *’s of Chemical Formula 4, rendering the claim indefinite.
For the purposes of examination, the Examiner is interpreting the claim to mean that the *’s of Chemical Formula 3 are meant to be carbon atoms that can bond to the *’s of Chemical Formula 4.
Regarding claims 7-14 and 17-18: Claims 7-14 and 17-18 are rejected for being dependent from claim 6.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 7: Claim 7 recites "...wherein Chemical Formula 2 is one of the structures of Group II, and the *-L1-Y1 and *-L2-Y2 are one of the substituents of Group II...". This renders the claim indefinite for the following reasons. First, it is unclear how the structures of Group II can represent Chemical Formula 2, because the structures in Group II do not appear to meet the claimed Chemical Formula 2 with respect to variables L1, L2, Y1, and Y2. Second, it is unclear if "the substituents *-L1-Y1 and *-L2-Y2 refers to the variables L1, L2, Y1, and Y2 in the claimed Chemical Formula 2, given the fact that earlier in the claim it is recited "...wherein Chemical Formula 2-I is one of the structures of Group 3...".  
For purposes of examination, this limitation will be interpreted as follows: “…wherein the compound represented by Chemical Formula 2 comprises one of the structures of Group II wherein * represents a linking point to one of the structures of Group III, among which *-L1-Y1 and *-L2-Y2 are chosen…”.
Regarding claims 8-9: Claims 8-9 are rejected for similar reasons as claim 8 and additionally for their dependence from claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jung et al. (WO 2018/016724 A1—machine translation relied upon) (hereafter “Jung”).
Regarding claims 1-4: Jung discloses the compounds shown below {(p. 3, 2nd to last line through p. 4, line 2: The compounds of the disclosure have the structure of Formula 1 of Jung.), (p. 8, lines 12-13: The compounds having the structure of Formula 1 of Jung are exemplified by Compounds [1] through [96]), (p. 10, Compound [89] and Compound [92])}.
[AltContent: textbox (Compound [92] of Jung)][AltContent: textbox (Compound [89] of Jung)]
    PNG
    media_image1.png
    885
    592
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    869
    575
    media_image2.png
    Greyscale



Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”).
Regarding claims 1-4: Son discloses the compounds 261 through 270, 526 through 535, and 731 through 739 of which Compound 261 is shown as a representative example below {(p. 2, lines 7-14 and p. 4, lines 10-14 of the machine translation: The compounds of the disclosure have the structure of Formula 1 of Son.), (p. 10, lines 21-22 of the machine translation: The compounds having the structure of Formula 1 of Son are exemplified by Compounds 1 through [776]), (pp. 16, 24, and 28 of the machine translation as well as pp. 30-31, 41, and 49 of the Korean language document: Compounds 261 through 270, 526 through 535, and 731 through 739)}.
[AltContent: textbox (Compound 261 of Son)]
    PNG
    media_image3.png
    892
    928
    media_image3.png
    Greyscale
              


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”).
Regarding claim 15: Son discloses all of the features with respect to claim 1, as outlined above.
Son does not exemplify a specific device comprising one of the compounds of Son described above.
However Son does teach an organic optoelectronic device comprising an anode and a cathode facing each other {2nd paragraph of p. 29 through 13th paragraph of p. 30}.
The device comprises at least one organic layer disposed between the anode and the cathode, wherein the organic layer includes a light emitting layer {3rd paragraph of p. 29 through the 5th paragraph of p. 30}.
Son teaches that the compounds having the structure of Formula 1 of Son can be used in the light emitting layer {7th paragraph of p. 30}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compounds of Son described above such that—individually—the compounds were used as a material of the light emitting layer of the optoelectronic device of Son described above. The modification would have been a combination of prior art elements according to known methods in order to yield .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2019083215 A1—both Korean language document and machine translation relied upon) (hereafter “Son”) as applied to claim 15 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 16: Son teaches all of the features with respect to claim 15, as outlined above.
Son does not exemplify a display device comprising the organic optoelectronic device of Son described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Son to be part of a display device, based on the teachings of Lamansky. The motivation for .

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”).
Regarding claims 1-5 and 15: Kim discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [87]-[89]}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [87]-[89]}.
Kim does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1-1.
Kim teaches that the light emitting layer comprises the compound shown below as a host material for a fluorescent or phosphorescent dopant {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compounds having the formula 1-17 and 1-21)}.

    PNG
    media_image4.png
    919
    835
    media_image4.png
    Greyscale

[AltContent: textbox (Kim’s Formula 1-17)]
At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Kim by using Kim’s Formula 1-17 as the host material of the light-emitting layer, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of Kim’s Formula 1-17 or Kim’s Formula 1-21 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Kim’s Compound 1-17 does not have the structure of the instant Chemical Formula 1-1 because the substituent phenyl group on the carbazolyl group is not in the position of the instant R3. Kim does not exemplify a compound similar to Kim’s Formula 3.
However, a compound similar to Kim’s Compound 1-17 in which the substituent phenyl group on the carbazolyl group is in the position of the instant R3 is a position isomer of Kim’s Compound 1-17.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Kim’s Compound 1-17 shown above 3. A compound in which the substituent phenyl group on the carbazolyl group is in the position of the instant R3 would represent a position isomer of the Kim’s Compound 1-17. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner.
The resultant compound would have the structure of the instant Compound [A-6].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 16: Kim teaches all of the features with respect to claim 16, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Kim described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for .

Claims 6-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
Regarding claims 6-10, 14, and 17: Kim teaches all of the features with respect to claim 1, as outlined above.
Kim does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Kim’s Formula 1-17—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Kim by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Kim as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image5.png
    202
    348
    media_image5.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Kim as modified by Kondakova ‘516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a 
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as applied to claim 18 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 18: Kim as modified by Kondakova ‘516 and Tominaga teaches all of the features with respect to claim 18, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Kim described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 6, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 6, 11-14, and 17: Kim teaches all of the features with respect to claim 1, as outlined above.
Kim does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Compound 1-17 of Kim—which is an 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Kim by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Kim as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of a combination of the instant Formulas 3 and 4.
As outlined above, Kondakova ‘516 teaches that the first host is a hole transporting host.
Aziz teaches that indolocarbazole derivatives are hole transporting materials {paragraph [0083]}.
Lee ‘527 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer which can comprise the compound shown below as a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee ‘527's formula 1.), (paragraph [0035]: The compounds having the structure of Lee ‘527’s formula 1 are exemplified by the compounds on pp. 6-73.), (p.9, compound C-23), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image6.png
    685
    1105
    media_image6.png
    Greyscale
                 
[AltContent: textbox (Lee ‘527’s Compound C-23)]

Therefore at the time the invention was effectively filed, Lee ‘527’s Compound C-23 was a known hole transporting host material.
Lee ‘527 teaches that Lee ‘527’s Compound C-23 is used as a first host material of a light emitting layer {paragraphs [0008]-[0013]}. Lee ‘527 teaches that the second host material has the structure of Lee ‘527’s formula 2 {paragraph [0008]}. The modified compounds of Lee have the structure of Lee ‘527’s formula 2 {paragraphs [0014]-[0018]}.
Lee ‘527 teaches that organic light emitting devices comprising the host mixture has low driving voltage, high color purity, good efficiency and long lifetime {paragraph [0019]}.
Furthermore, Yu teaches that Lee ‘527’s Compound C-23 was a known host material component for an organic light emitting device {(paragraphs [0137]-[0145]: Example 1 comprises the compound of Prep. Ex. 1.), (paragraphs [0116]-[0120]: Prep. Ex. 1 produces a compound having the structure of Lee’s Compound C-23.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have further modified the device of Kim as modified by Kondakova ‘516 by including Lee ‘527’s Compound 23 as the hole transporting host in the emissive layer as a substitution for the generalized hole transporting host of Kondakova ‘516, based on the teaching of Kondakova ‘516, Aziz, Lee ‘527, and Yu.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
Compound C-23 of Lee ‘527 is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 3 and a moiety represented by the claimed Chemical Formula 4 where: L3 and L4 are each a single bond; Y3 and Y4 are each an unsubstituted C6 aryl group (a phenyl group); R12 to R15 are each hydrogen; in each case, La is a single bond, and Rb is hydrogen.
A light emitting layer comprising two host material and a light emitting material is a composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786